Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield et al (US 20130207491, herein ‘Hatfield’) in view of Doherty et al (US 20030184180, herein ‘Doherty’) and Yamaguchi et al (US 20040124730, herein ‘Yamaguchi’).
RE claims 1, 8-9 and 14, Hatfield discloses a power tool [100] comprising a housing [102 fig. 1] and a brushless motor [104] (see [0036]-[0037]) disposed within the housing; the brushless motor comprising: a rotor [254/256] rotating around a center axis; As shown in Figs. 2B-2C, 5A-5B, a stator [230] including a stator core [240/242] and a plurality of stator teeth extending radially from the stator core forming a plurality of slots therebetween, each stator tooth including a radial main body and a tooth tip extending substantially laterally from an end of the radial main body opposite the stator core;

    PNG
    media_image1.png
    456
    514
    media_image1.png
    Greyscale

a plurality of stator windings [232] wound around the plurality of stator teeth, except for the following:
(A)  the stator disposed within the rotor along the center axis and a plurality of stator teeth extending radially-outwardly from the stator core forming a plurality of slots therebetween, i.e. the claimed motor is an outer-rotor-inner-stator brushless motor, while the prior art motor is a reversely arrangement with inner-rotor-outer-stator brushless motor;
(B)  a plurality of winding retention wedges axially received within the plurality of slots between adjacent stator windings, each winding retention wedge comprising a first portion engaging the tooth tips of adjacent stator teeth and a second portion received at least partially between adjacent stator windings to apply a first force substantially apply a first force substantially in a range of a radially-inward direction and a second force substantially in a lateral direction to the adjacent stator windings.
(C) the first portion of each winding retention wedge includes two side walls that extend substantially parallel along most of the length of the winding retention wedge, the two side walls coming together at a frontal end of the winding retention wedge for insertion into the stator slots. 

RE the limitations listed in item (B), Doherty teaches a coil retention assembly for retaining coils within respective slots, wherein a plurality of winding retention wedges [500] 


    PNG
    media_image2.png
    450
    1483
    media_image2.png
    Greyscale


each winding retention wedge [500] comprising a first portion [504/502] engaging the tooth tips of adjacent stator teeth and a second portion [506] received at least partially between adjacent stator windings to apply a first force substantially in a range of a radially-inward direction and a second force substantially in a lateral direction to the adjacent stator windings (see [0034], figs. 5-8).

    PNG
    media_image3.png
    469
    740
    media_image3.png
    Greyscale


RE claims 2-4, 7, 10, 11 and 13, Doherty teaches the coil retention assembly, 

    PNG
    media_image4.png
    995
    1692
    media_image4.png
    Greyscale

(see enlarged portion of fig. 5 included herein) wherein each winding retention wedge further comprises two side projections extending laterally proximate the first portion [504/502] and the second portion [506], and the two side projections extend laterally between and in contact with the tooth tips of the stator and stator windings, and the two side projections include lower surfaces that apply forces substantially in a radial direction to the stator windings, the first portion [504/502] of each winding retention wedge includes two side walls that extend substantially parallel along most of the length of the winding retention wedge, as in claims 2-4, and 10-11; and,   
wherein the second portion [506] of each winding retention wedge includes two side walls each disposed substantially along a radial plane of the stator and a lower wall disposed between ends of the two side walls, as in claims 7 and 13.
RE the limitations listed in item (C), Yamaguchi teaches a slot wedge is configured with the first portion of each winding retention wedge includes two side walls that extend 

 
    PNG
    media_image5.png
    480
    573
    media_image5.png
    Greyscale


Those skilled in the art would understand that the Yamaguchi important concept is to facilitate/improve wedge insertion into the winding slot by pushing the coil aside via the tapered profile (i.e. the tapered portion that is defined by the two parallel side walls no longer being parallel, but coming toward one another).  Therefore, by applying the Yamaguchi important concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art brushless motor of Hatfield in view of Doherty by configuring the first portion of each winding retention wedge includes two side walls that extend substantially parallel along most of the length of the winding retention wedge, the two .

Allowable Subject Matter
Claims 15-20 are allowable.
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834